Title: To Thomas Jefferson from Navy Yard Tradesmen, 1 March 1805
From: Navy Yard Tradesmen
To: Jefferson, Thomas


                  
                     
                     
                        To Thomas Jefferson President 
                        
                        of the United States of America 
                     
                     
                        1 Mch. 1805
                     
                  
                  The Subscribers, Tradesmen of the Different Callings Exercised in the United States Navy Yard in this City beg leave to Offer to your Excellency a Small Expression of the Sentiments with which in Common with their Fellow Citizens they are Fully Impressed on this Happy Occasion On Addressing you in Consequence of the Event of your being Re Elected by the Almost Unanimous Voice of your Country to the Important and Arduous Task of Chief Magistrate of a Great and Free People
                  They would be insensible were they not to Appreciate the Value of the Priviledge which as Americans they Enjoy
                  They Cannot but Reflect with Gratitude on that Supreme being who has Placed them in a Land of Equal Rights and Liberty’s, Where the Honest Industry of the Mechanic is Equally Supported with the Splendor of the Wealthy
                  Fully impressed with these Sentiments they Pray you may long be Spared a Blessing to your Country for whose ease and Safety you Continue Nobly to Sacrafice your Own.
               